PER CURIAM:
*73Claimant seeks $159.44 for damage to his 1984 Ford Ranger pickup truck. His vehicle struck a hole on T64 between the Winfield and St. Albans interchanges, at a bridge that goes over Rocky Step Road. The accident occurred on July 15, 1986 at approximately 6:20 a.m.
Claimant testified that at the time of the accident it was dark. He was proceeding at a speed of 50-55 mph. He drives this route five days a week. The hole was not present on the day previous to this accident. He reported the accident at 8:30 a.m. He was informed by respondent'^ representative that the hole had been reported between the time claimant had the accident and the time that claimant called. The hole was repaired the next day.
The evidence in this record indicates that the dangerous condition appeared suddenly and that the respondent moved promptly to take safety precautions as soon as it became aware of the problem. Moore vs. Dept. of Highways, CC-85-153 (February 19, 1986). Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947), holds that the State is neither an insurer nor a guarantor of the safety of the motorists on its highways. The Court is of the opinion that negligence on the part of the respondent has not been established and, therefore, the Court denies the claim.
Claim disallowed.